                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    GREGORY SCOTT, SR.                                                            CIVIL ACTION

    VERSUS                                                                             NO: 19-9294

    THE PRUDENTIAL INSURANCE                                                          SECTION: T
    COMPANY OF AMERICA


                                               ORDER

          Before the Court is a Motion to Dismiss1 filed by The Prudential Insurance Company of

America (“Defendant”). Gregory Scott, Sr. (“Plaintiff”) has filed an opposition.2 For the following

reasons, the Motion to Dismiss is GRANTED.

                       FACTUAL AND PROCEDURAL BACKGROUND

          This lawsuit involves Plaintiff’s state law claims against Defendant for ceasing payment to

Plaintiff under a disability policy.3 Defendant provided Plaintiff a disability insurance policy in

connection with Plaintiff’s employment at Occidental Petroleum Company (“Occidental”).4 In

1994, Plaintiff was diagnosed with sarcoidosis while employed with Occidental. On February 24,

2011, Plaintiff discontinued working as a technician because of health problems related to

sarcoidosis, and Plaintiff filed for long term disability benefits under the policy issued by

Defendant.5 Defendant approved Plaintiff’s claim and began making payments in February 2011

for approximately eight months.6 Defendant then terminated Plaintiff’s claim under the disability

policy.



1
  R. Doc. 6.
2
  R. Doc. 10.
3
  R. Doc. 1.
4
  R. Doc. 1.
5
  R. Doc. 1, ¶11.
6
  R. Doc. 1, ¶12.


                                                   1
           On April 10, 2019, Plaintiff filed suit against Defendant for breach of contract, breach of

the implied covenant of good faith and fair dealing, intentional infliction of emotional distress, and

negligent infliction of emotional distress. On July 30, 2019, Defendant filed a motion to dismiss

contending that Plaintiff’s complaint fails to state a claim upon which relief can be granted because

Plaintiff failed to timely file his complaint.7

                                       LAW AND ANALYSIS

           Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.” Motions to dismiss for failure to state a

claim are viewed with disfavor and are rarely granted. To survive a motion to dismiss, a

“complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” In evaluating a complaint under Rule 12(b)(6), the district court should

confine itself to the pleadings, and the documents attached to the complaint.

           A complaint need not contain detailed factual allegations, but it must offer more than mere

labels, legal conclusions, or formulaic recitations of the elements of a cause of action. The

complaint is construed in the light most favorable to plaintiff, accepting as true all well-pleaded

factual allegations and drawing all reasonable inferences in plaintiff's favor. On the other hand,

courts may not rely on “legal conclusions that are disguised as factual allegations.” If factual

allegations are insufficient to raise a right to relief above the speculative level, the claim should be

dismissed.

           Defendant contends Plaintiff’s claim for benefits is governed by the Employee Retirement

Income Security Act of 1974 (“ERISA”), which preempts the state law claims asserted in

Plaintiff’s complaint. An ERISA claim preempts “any and all State laws insofar as they may now



7
    R. Doc. 6.


                                                    2
or hereafter relate to any employee benefit plan....”8 “A law ‘relates to’ an employee benefit plan

... if it has a connection with or reference to such a plan.”9 Plaintiff’s claim against Defendant is

for an alleged failure to pay benefits under an employee disability plan and, therefore, falls

squarely under 29 U.S.C. § 1132(a)(1)(B). Thus, the Court agrees that Plaintiff’s claim arises under

ERISA and that Plaintiff’s state law claims are preempted by the ERISA cause of action.

        Defendant asserts that Plaintiff’s ERISA claim is time barred because the disability plan

provided a three-year contractual limitation period. Specifically, the plan states, “[y]ou can start

legal action regarding your claim 60 days after proof of claim has been given and up to 3 years

from the time proof of claim is required, unless otherwise provided under federal law.”10 Plaintiff

stopped working and filed a claim for benefits in February 2011. Defendant sent Plaintiff a letter

dated May 24, 2012 explaining that Defendant terminated Plaintiff’s claim effective May 25, 2012.

Thus, under the contractual provisions in the plan, Defendant contends Plaintiff was required to

file suit on or before May 24, 2015.

        ERISA does not provide a statute of limitations for suits to recover benefits. 11 The

limitations period for analogous claims under state law may fill the gap.12 Alternatively, the parties

may fill the gap by agreement: “Absent a controlling statute to the contrary, a participant and a

plan may agree by contract to a particular limitations period, even one that starts to run before the

cause of action accrues, as long as the period is reasonable.”13 In Heimeshoff, the Supreme Court

evaluated a long term disability plan that had a limitations period prohibiting legal action “3 years

after the time written proof of loss is required to be furnished according to the terms of the


8
  29 U.S.C. § 1144(a).
9
  Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 96–97, 103 S.Ct. 2890, 77 L.Ed.2d 490 (1983).
10
   R. Doc. 6-2.
11
   Heimeshoff v. Hartford Life & Acc. Ins. Co., 571 U.S. 99, 105, 134 S.Ct. 604, 187 L.Ed.2d 529 (2013).
12
   See, e.g., Hall v. Nat’l Gypsum Co., 105 F.3d 225, 230 (5th Cir. 1997); Hogan v. Kraft Foods, 969 F.2d 142, 145
(5th Cir. 1992).
13
   Heimeshoff, 571 U.S. at 105–06, 134 S.Ct. 604.


                                                         3
policy.”14 This period began before the cause of action accrued, but this was permissible because,

even after the plan’s administrative review process, the beneficiary would have at least a year to

file suit.15 Accordingly, the Supreme Court gave effect to the plan’s limitations provision.16

         In this case, the plan clearly provides a three-year limitation on legal actions for benefits

under the plan. Because the Supreme Court has held that a participant and a plan may agree by

contract to a particular limitations period, as long as the period is reasonable, the Court finds the

three-year limitation in the plan at issue to be valid and enforceable. Plaintiff’s claims are time-

barred because Plaintiff did not file this suit within three years of the Defendant’s notification that

it would cease making disability payments to Plaintiff, and the complaint, therefore, fails to state

a claim upon which relief can be granted.

                                          CONCLUSION

         For the foregoing reasons, IT IS ORDERED that the Motion to Dismiss17 is GRANTED.

         New Orleans, Louisiana, on this ____ day of January, 2020.




                                                         GREG GERARD GUIDRY
                                                       UNITED STATES DISTRICT JUDGE




14
   Id. at 103, 134 S.Ct. 604.
15
   Id. at 109, 134 S.Ct. 604.
16
   Id.
17
   R. Doc. 6.


                                                  4
